 
EXHIBIT 10.22


Narrative Summary of American Consumers, Inc.
Director Compensation Arrangements


The following is a description of the director compensation arrangements for
American Consumers, Inc. (the “Company”) which were in effect prior to September
1, 2009:


During fiscal 2010 through September 1, 2009, all Company directors (including
both employee and non-employee directors) received cash payments of $300.00 per
month for service as directors, plus reimbursement for reasonable expenses
incurred in attending meetings of the Board of Directors and any Board committee
on which a director serves (applicable only to certain non-employee directors
who must travel to attend such meetings).  Directors who are members of the
Audit Committee and the Compensation Committee of the Board of Directors do not
receive any additional compensation for such committee service.


The Board of Directors of the Company, acting upon the recommendations of
management and the Board’s Compensation Committee, voted on July 30, 2009 to
make the following changes to the director compensation arrangements described
above, effective as of September 1, 2009:


 
·
Effective September 1, 2009, the directors’ compensation was increased to $325
per month, plus reimbursement for reasonable expenses incurred in attendance at
meetings (applicable only to certain non-employee directors who must travel to
attend such meetings).  As in prior years, directors who are members of the
Audit Committee and the Compensation Committee of the Board of Directors will
not receive additional compensation for such committee service.



Director Paul R. Cook, who served as the Company’s Executive Vice President and
Chief Financial Officer prior to the death of former Chairman and CEO Michael A.
Richardson, received an annual base salary of $66,976 in such capacity, and was
eligible to receive an annual bonus equal to a fixed percentage (5%) of the
Company’s net income before taxes for such year.  Effective December 3, 2009,
the Board of Directors appointed Mr. Cook as Chairman of the Board, President
and Chief Executive Officer of ACI, in addition to retaining his responsibilties
as Chief Financial Officer and Treasurer.  In conjunction with this action, Mr.
Cook’s annual base salary was increased to $72,800 effective January 1, 2010,
with his potential bonus percentage for fiscal 2010 remaining at
5%.  Subsequently, pursuant to the recommendation of the Compensation Committee,
the Board of Directors elected to set Mr. Cook’s annual salary, and potential
bonus percentage, for fiscal 2011 at the same levels as for fiscal 2010.


Additionally, Michael Todd Richardson, who was appointed as a director of ACI
and as the Company’s Executive Vice President and Chief Operating Officer
effective December 3, 2009, receives an annual base salary as an officer of the
Company that was set (effective January 1, 2010) at $57,200 for both fiscal 2009
and fiscal 2010.  Mr. Richardson also was eligible in fiscal 2010, and will be
eligible for fiscal 2011, to receive a discretionary cash bonus equal to the
fixed percentage (3%) of the Company’s net income before taxes for each of such
years.


The amount of any bonus ultimately paid to Company officers will be determined
in the discretion of the Compensation Committee.  In the usual case, if the
Company is profitable bonuses will be paid at the targeted levels.  For fiscal
2010, neither Mr. Cook nor Mr. Richardson received any bonus compensation, due
to the Company having realized a net loss for the year.

